Citation Nr: 1029462	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  92-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 
1954.  The Veteran died in September 1983.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In September 1995, the Board denied 
the claim.  Subsequently, the appellant appealed the Board's 
September 1995 decision to what is now known as the Court of 
Appeals for Veterans Claims (CAVC) and in an Order dated in 
November 1997, the Court ordered that the joint motion for remand 
(Joint Motion) be granted and remanded the Board's decision for 
proceedings consistent with the Joint Motion filed in this case.  

Thereafter, this matter has been remanded several times by the 
Board for various reasons (May 1998, January 2000, January 2008, 
May 2009).  Most recently in May 2009, the matter was remanded to 
afford the appellant another hearing in light of the fact that 
the Veterans Law Judges who previously conducted the hearings in 
October 1993 and July 1999 are no longer employed by the Board.  
See 38 C.F.R. § 20.707.  

In June 2010, the appellant presented testimony at a personal 
hearing conducted at the Huntington RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reflected above, in September 1995, the Board denied the 
appellant's claim for entitlement to service connection for the 
cause of the Veteran's death.  Thereafter, the appellant appealed 
the Board's decision to the Court.  The November 1997 Joint 
Motion stated that the Board relied heavily upon the opinions of 
VA Assistant Chief Medical Director for Environmental Health and 
Public Medicine (May 1992 opinion by Dr. S.H.M.) and an 
independent medical specialist (June 1995 opinion by Dr. R.B.H.); 
neither of whom discussed all of the factors enumerated in 
38 C.F.R. § 3.311(e).  Further, the Joint Motion indicated that 
the Board did not discuss these factors.  As such, the Joint 
Motion concluded that a remand was required to enable the Board 
to address all of the factors enumerated in 38 C.F.R. § 3.311(e).

Additionally, the Joint Motion noted that in light of the 
evidence that the Veteran's skin cancer may have been caused by 
sun exposure, the Board should consider whether a well grounded 
claim for direct service connection based on sun exposure during 
service has been presented.  Thereafter, the Board must fully 
address the medical evidence presented, including the opinions 
regarding whether or not the Veteran's in-service exposure to 
ionizing radiation accelerated or aggravated his skin cancer.  

Due to the long duration of the appellant's claim, the Board will 
briefly discuss the relevant facts and procedural history in this 
case.  The appellant contends that the Veteran died as the result 
of radiation exposure during service.  She has asserted 
throughout her appeal that the Veteran initially developed rough 
areas on the backs of his hands that spread to his arms in the 
late 1950s to early 1960s.  Later in the 1970s, the Veteran had a 
spot on his ear that was diagnosed as skin cancer.  The appellant 
testified that he had the skin cancer removed on several 
occasions but it came back, eventually leading to the removal of 
his eye, paralysis, and his eventual death.  The appellant 
contends that squamous cell carcinoma is highly curable but in 
the Veteran's case, his cancer spread in a very aggressive 
manner, which she believes was due to the radiation exposure.  

The Veteran's service treatment records do not reflect treatment 
or diagnosis of any skin related disorder, nor do they reflect 
exposure to radiation.  

The post-service private treatment records contain a January 1967 
biopsy of the hand which showed benign keratotic papilloma with 
underlying inflammation.  A July 1969 skin biopsy showed chronic 
inflammation associated with benign keratotic papilloma.  Private 
treatment records from P.U.H. received in October 1983 contained 
a January 1982 history and physical examination wherein it was 
noted that the Veteran had a 25 pack per year smoking history, 
quitting six months prior to admission and a positive family 
history in both mother and father's family for several different 
cancers, although the Veteran did not know the primary site of 
any.  In 1981, he was diagnosed with left temporal squamous cell 
carcinoma.  June 1981 and 1982 private treatment records from 
E.E.H.P. showed surgical pathology report diagnoses of moderately 
well differentiated squamous cell carcinoma involving skin, left 
temporal area; and moderately differentiated squamous cell 
carcinoma infiltrating dermis of the left upper and lower cheeks.  
An April 1983 private treatment record from W.V.U.H. had a 
diagnosis of squamous cell cancer of the left orbit.  A July 1983 
private treatment record from W.V.U.H. contained a final 
diagnosis of squamous cell carcinoma of the left temple invading 
to the base of the cell to the brain.  The Veteran's death 
certificate reflected that he died in September 1983 from the 
immediate cause of respiratory arrest due to or as a consequence 
of metastic cancer of the brain due to or as a consequence of 
squamous cell cancer of the left temple.  A September 1983 
autopsy noted, in part, poorly differentiated squamous cell 
carcinoma of the skin or the forehead (left temporal area) with 
extensive direct invasion of the subcutaneous tissue, left orbit, 
skull, dura, and ? brain* (*status post multiple surgical 
excisions).

In October 1984, the Department of the Army, U.S. Army and Joint 
Services Environmental Support Group concluded that the Veteran 
participated in Shot SIMON, part of UPSHOT-KNOTHOLE in April 
1953.  There was no record of radiation exposure for the Veteran 
but a dose reconstruction completed for his unit indicated that 
the Veteran would have received a probable dose of 3.1 rem gamma 
and 0.003 rem neutron for Shot SIMON.  The 50 year dose 
commitment to the whole body or bone from inhaled radionuclides 
was determined to be less than 0.001 rem.  A February 1992 
Defense Nuclear Agency response also determined that the Veteran 
would have received a probable dose of 3.1 rem gamma.  This dose 
had an upper error bound of 3.4 rem gamma and a lower error bound 
of 2.9 rem gamma.  He also would have received a probable dose of 
0.003 rem neutron.  

In May 1992, Dr. S.H.M., A.C.M.D. for the Environmental Medicine 
and Public Health concluded that it was highly unlikely that his 
disease can be attributed to exposure to ionizing radiation in 
service.  

In June 1992, Dr. W.A.W. opined that the usual squamous cell 
cancer of the skin is not this aggressive.  It is possible the 
previous radiation exposure from atomic bomb testing may account 
for the unusual behavior of this tumor.  Also in June 1992, Dr. 
R.M.D. opined that it is likely that previous radiation exposure 
related to an atomic bomb testing accounts for the very 
aggressive behavior of this tumor.  In October 1993, Dr. P.M.S. 
opined that the most likely cause of the Veteran's very malignant 
cancer was the unusual and severe radiation exposure he received 
during the atomic blast.  

A June 1995 independent medical opinion from Dr. R.B.H. indicated 
that the Veteran most likely suffered from an epidermoid 
carcinoma of the skin of the left temple, which developed 
characteristically in an area of chronic sun exposure and evolved 
during its course in a characteristic manner.  Dr. R.B.H. did not 
think that there is any likely relationship to the small dose of 
radiation which the Veteran received in April 1953.  

In November 2000, Dr. M.K., staff hematologist-oncologist at the 
VAMC, agreed with Dr. R.B.H.'s June 1995 opinion.  The Board 
observes that the opinions of Dr. 
Dr. S.H.M., Dr. R.B.H., and Dr. M.K. are all based on the October 
1984 dose estimates provided by the Department of the Army, U.S. 
Army and Joint Services Environmental Support Group.

Importantly, following the issuance of the above opinions, the 
National Research Council (NRC) conducted a review of the 
radiation dose reconstructions provided by the Defense Threat 
Reduction Agency (DTRA), previously Defense Nuclear Agency.  In 
May 2003, the NRC issued a report which contained findings 
critical of upper bound radiation doses for atmospheric test 
participants.  Thereafter, another dose estimate was obtained 
from the DTRA in June 2007.  The letter indicated that the 
Veteran could have received the following doses during his 
participation in the atmospheric nuclear testing:  external gamma 
dose 18 rem, external neutron dose 2 rem, and total skin dose to 
any skin area (beta plus gamma) 550 rem.  

A September 2007 deferred rating decision noted that in light of 
the June 2007 response from the DTRA, under 38 C.F.R. § 3.311(c), 
the next step was to refer the matter to the Under Secretary for 
Benefits.  However, instead the case was returned to the Board.  
It does not appear that the Under Secretary for Benefits has 
considered this claim with reference to the factors specified in 
38 C.F.R. § 3.311(e), to include requesting an advisory medical 
opinion from the Under Secretary of Health.  This is particularly 
significant in light of the fact that the opinions obtained by VA 
were based, in part, on the October 1984 dose estimates.  
Accordingly, because the DTRA has provided new dose estimates 
that have not been considered in connection with the appellant's 
claim, a remand is necessary.  38 C.F.R. § 3.311(c), (e).

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated 
that the content of the notice letter will depend upon the 
information provided in the claimant's application and that the 
letter should be "tailored" to be responsive to the details of 
the application submitted.  Although there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

The Board observes that the Veteran was not service connected for 
any disabilities at the time of his death.  Although the 
appellant was provided with a notice letter in June 2007, the 
letter did not specifically identify the evidence and information 
required to substantiate her claim for entitlement to service 
connection for the cause of the Veteran's death based on exposure 
to radiation.  Further, the letter did not contain the general 
service connection elements.  Accordingly, a remand is necessary 
to comply with Hupp.  Moreover, it does not appear that the 
appellant has been provided with the provisions of 38 C.F.R. 
§ 3.312 in the most recent supplemental statements of the case 
(SSOCs).  She should be provided with such on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should send the appellant a 
notice letter that complies with Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  
Specifically, she should be provided with 
notice of the information and evidence 
necessary to substantiate her claim for the 
cause of the Veteran's death based on 
exposure to radiation.  The letter should 
contain information pertaining to 
establishing a claim as the result of 
radiation exposure as well as the general 
service connection provisions.  The 
provisions of 38 C.F.R. § 3.312 should also 
be included.

2.  Pursuant to 38 C.F.R. § 3.311(c), this 
matter should be referred to the Under 
Secretary for Benefits for consideration with 
reference to the factors specified in 
38 C.F.R. § 3.311(e), which may include 
requesting an advisory medical opinion from 
the Under Secretary for Health.  

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



